DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/08/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 4, 6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2017/0273197 A1) in view of Mikado et al. (US 2008/0289859 A1).
           Regarding claim 1, Ohara discloses (in Fig. 7) a flexible substrate [1] comprising: a base substrate layer [2] formed of an insulation material (See paragraph 0018: paper, which is an insulation material); a front-side [top side] of the base substrate layer [2], on which pattern layer electric circuit lines are printed (See paragraph 0036: wiring 3 is formed by intaglio offset printing), and the flexible substrate [1] has a deformed portion (See paragraph 0050) deformed concavely in a thickness direction of the flexible substrate [1] (See Fig. 7).
          Ohara does not disclose a front-side pattern layer on a front-side of the base substrate layer, on which pattern layer electric circuit lines are printed; a back-side pattern layer on a back-side of the base substrate layer, on which pattern layer electric 
           Mikado teaches (in Fig. 8) a front-side pattern layer (curved or extended wiring pattern, which is a pattern layer) on a front-side of the base substrate layer (flexible substrate), a back-side pattern layer (curved or extended wiring pattern, which is a pattern layer) on a back-side of the base substrate layer (flexible substrate), and wherein the base substrate layer (flexible substrate), the front-side pattern layer (curved or extended wiring pattern, which is a pattern layer), and the back-side pattern layer (curved or extended wiring pattern, which is a pattern layer) are laminated together (See paragraph 0242: double-sided copper-clad laminate).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have a front-side pattern layer on a front-side of the base substrate layer and a back-side pattern layer on a back-side of the base substrate layer, and wherein the base substrate layer, the front-side pattern layer, and the back-side pattern layer are laminated together, as taught by Mikado, in order for the pattern layer to serve as a conductive layer for electrical connection (See paragraph 0191) and to help with the bending of the flexible substrate at the bending portion thereof. The extended or curved pattern helps increase the degree of bending (radius of curvature) of the flexible substrate, and keeps the degree of bending constant (See paragraph 0192). Also, lamination increases the durability of print materials allowing them to withstand frequent use. In addition, lamination adds protection against fingerprints and smudges, plus dirt, moisture and other contaminants.

           However, given that Ohara teaches printed electric circuit lines formed on a flexible substrate and that Mikado teaches a front-side and a back-side pattern layer formed on a flexible substrate; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have a front-side pattern layer on a front-side of the base substrate layer, on which pattern layer electric circuit lines are printed; and a back-side pattern layer on a back-side of the base substrate layer, on which pattern layer electric circuit lines are printed, in order to provide a flexible substrate that is excellent in connection reliability.

           Regarding claim 2, Ohara, as applied to claim 1, further discloses (in Fig. 7) wherein the deformed portion has a cylindrical shape (See Fig. 7 and paragraph 0050). 
           Ohara, as well as Mikado, do not disclose letting a width and a depth of the deformed portion be B and H, respectively, H / B is set smaller than 0.46.
           However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have a width and a depth of the deformed portion be B and H, respectively, H / B is set smaller than 0.46, in order to provide a flexible substrate that is capable of preventing (as taught by Ohara in paragraph 0006). Specifically, when the flexible substrate undergoes bending deformation, damage to the wiring is prevented even the wiring is finely formed (as taught by Ohara in paragraph 0008).
            Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

            Regarding claim 3, Ohara, as applied to claim 1, further discloses (in Fig. 7) wherein the deformed portion has a cylindrical shape and a radius of curvature (See Fig. 7 and paragraphs 0050 and 0192). 
            Ohara, as well as Mikado, do not disclose letting a curvature radius of the deformed portion be R and a thickness of the flexible substrate be d, d/R is set to smaller than 0.26.
            However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have a curvature radius of the deformed portion be R and a thickness of the flexible substrate be d, d/R is set to smaller than 0.26, in order to provide a flexible substrate that is capable of preventing possible damage to the wiring when the wiring is finely formed (as taught by Ohara in paragraph 0006). Specifically, when the flexible substrate undergoes bending deformation, damage to the wiring is prevented even the wiring is finely formed (as taught by Ohara in paragraph 0008).
            Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

           Regarding claim 5, Ohara, as applied to claim 1, does not disclose wherein at least one hole is formed near each of side edges of the flexible substrate.
           However, Ohara teaches in a different embodiment (See Fig. 8) wherein at least one hole [15a, 15b] (See paragraph 0055) is formed near each of side edges of the flexible substrate [11].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have at least one hole is formed near each of side edges of the flexible substrate, as taught by Ohara, in order to provide a flexible substrate that is capable of preventing possible damage to the wiring when the wiring is finely formed (as taught by Ohara in paragraph 0006). Specifically, when the flexible substrate undergoes bending deformation, damage to the wiring is prevented even the wiring is finely formed (as taught by Ohara in paragraph 0008). Furthermore, the use of perforations (in the flexible substrate) can suitably prevent possible damage to the wiring (as taught by Ohara in paragraph 0013).

           Regarding claim 7, Ohara, as applied to claim 2, does not disclose wherein at least one hole is formed near each of side edges of the flexible substrate.
(See Fig. 8) wherein at least one hole [15a, 15b] (See paragraph 0055) is formed near each of side edges of the flexible substrate [11].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have at least one hole is formed near each of side edges of the flexible substrate, as taught by Ohara, in order to provide a flexible substrate that is capable of preventing possible damage to the wiring when the wiring is finely formed (as taught by Ohara in paragraph 0006). Specifically, when the flexible substrate undergoes bending deformation, damage to the wiring is prevented even the wiring is finely formed (as taught by Ohara in paragraph 0008). Furthermore, the use of perforations (in the flexible substrate) can suitably prevent possible damage to the wiring (as taught by Ohara in paragraph 0013).

           Regarding claim 9, Ohara, as applied to claim 3, does not disclose wherein at least one hole is formed near each of side edges of the flexible substrate.
           However, Ohara teaches in a different embodiment (See Fig. 8) wherein at least one hole [15a, 15b] (See paragraph 0055) is formed near each of side edges of the flexible substrate [11].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have at least one hole is formed near each of side edges of the flexible substrate, as taught by Ohara, in order to provide a flexible substrate that is capable of preventing (as taught by Ohara in paragraph 0006). Specifically, when the flexible substrate undergoes bending deformation, damage to the wiring is prevented even the wiring is finely formed (as taught by Ohara in paragraph 0008). Furthermore, the use of perforations (in the flexible substrate) can suitably prevent possible damage to the wiring (as taught by Ohara in paragraph 0013).

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
           Notwithstanding the arguments provided by the applicant, the examiner still maintains that the 103 rejection is proper. Although applicant argues that Ohara does not disclose a pattern layer since the conductor structure 3 is rather a printed circuit line; however, Mikado teaches a conductor pattern layer formed on both the front and back side of the flexible substrate, as shown in Fig. 8. The curved or extended wiring pattern is a pattern layer. 
            Furthermore, given that Ohara teaches printed electric circuit lines formed on a flexible substrate and that Mikado teaches a front-side and a back-side pattern layer formed on a flexible substrate; therefore, the examiner believes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate of Ohara to have a front-side pattern layer on a front-side of the base substrate layer, on which pattern layer electric circuit lines are printed; and a back-side pattern layer on a back-side of the base substrate layer, on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yanagida (US 5,717,556).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847